
	
		II
		Calendar No. 33
		110th CONGRESS
		1st Session
		S. 232
		[Report No. 110–8]
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To make permanent the authorization for watershed
		  restoration and enhancement agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Watershed Restoration and Enhancement
			 Agreements Act of 2007.
		2.Watershed
			 restoration and enhancement agreementsSection 323 of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011 note;
			 Public Law 105–277), is amended—
			(1)in subsection
			 (a), by striking each of fiscal years 2006 through 2011 and
			 inserting fiscal year 2006 and each fiscal year
			 thereafter;
			(2)by redesignating
			 subsection (d) as subsection (e); and
			(3)by inserting
			 after subsection (c) the following:
				
					(d)Applicable
				LawChapter 63 of title 31, United States Code, shall not apply
				to—
						(1)a watershed
				restoration and enhancement agreement entered into under this section;
				or
						(2)an agreement
				entered into under the first section of Public Law 94–148 (16 U.S.C.
				565a–1).
						.
			
	
		February 15, 2007
		Reported without amendment
	
